Appeal by the defendant from a judgment of the County Court, Nassau County (Lapera, J.), rendered February 7, 2003, convicting him of criminal possession of a weapon in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly precluded alibi testimony where the *582defendant failed to demonstrate good cause for his untimely alibi notice (see CPL 250.20 [1], [3]; People v Tucker, 21 AD3d 387, 388 [2005]; People v Bonner, 287 AD2d 728 [2001]).
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Miller, J.P., Crane, Luciano and Rivera, JJ., concur.